     Case: 1:19-cv-04690 Document #: 69 Filed: 07/11/20 Page 1 of 2 PageID #:2051




                          IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

THE MAYA GROUP, INC.,

       Plaintiff,                                             Case No.: 1:19-cv-04690

v.                                                             Judge Robert M. Dow, Jr.

THE PARTNERSHIPS AND UNINCORPORATED                            Magistrate Judge Mary M. Rowland
ASSOCIATIONS IDENTIFIED ON SCHEDULE “A”,

       Defendants.




                              SATISFACTION OF JUDGMENT

       WHEREAS, a judgment was entered in the above action on October 4, 2019 [34] in favor

of Plaintiffs and against the Defendants Identified in Amended Schedule A. Plaintiffs acknowledge

payment of an agreed upon damages amount, costs, and interest and desires to release this

judgment and hereby fully and completely satisfy the same as to the following Defendants:

                    NO.                                DEFENDANT
                    388                               Keep Forth Store
                    390                               M Outdoor Store
                    397                           Technological Drone Store
                    420                            BabyKingdom Toy Store


       THEREFORE, full and complete satisfaction of said judgment as to above identified

Defendants is hereby acknowledged, and the Clerk of the Court is hereby authorized and directed

to make an entry of the full and complete satisfaction on the docket of said judgment.
Case: 1:19-cv-04690 Document #: 69 Filed: 07/11/20 Page 2 of 2 PageID #:2052



  Dated: July 10, 2020                          Respectfully submitted,




                                                Yanling Jiang (Bar No. 6309336)
                                                JianglP LLC
                                                3 l 2-675-6297
                                                l l l West Jackson BLVD STE 1700
                                                Chicago, IL 60604
                                                Telephone: 312-675-6297
                                                Email: yanling@jiangip.com
                                                ATTORNEY FOR PLAINTIFF



  Subscribed and sworn before me by Yanling Jiang, on this 10 day of July, 2020.



  Given under by hand and notarial seal.




                                                Notary Public
                   MICHAEL SEVERT
                     Official Seal
       1    Notary Public • State of Illinois
       , My Commis sion Expires Sep 11, 2023
                                                            :tl
                                                State of ---------

                                                County of
